| t CALOGERO, Chief Justice,
concurring in part and dissenting in part.
I agree that there is insufficient evidence to find defendant guilty of tampering with or planting evidence, and, like the majority, I would affirm the conviction of constructive contempt for failing to disclose promptly the discovery of evidence, to the judge and/or opposing counsel. However, I dissent in part from the penalty imposed. In addition to a maximum fine of $500.00,1 would sentence defendant *845to serve forty-eight hours in jail, as permitted by La.Code Crim. Proc. art. 25(B).